IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-85,253-01


                    EX PARTE JAMES EDWARD SHAW, JR., Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                   CAUSE NO. 14957A IN THE 29TH DISTRICT COURT
                           FROM PALO PINTO COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of driving while

intoxicated and sentenced to forty years’ imprisonment. The Eleventh Court of Appeals affirmed

his conviction. Shaw v. State, No. 11-13-00241-CR (Tex. App.—Eastland Aug. 6, 2015) (not

designated for publication).

        Applicant contends, among other things, that his fine of $10,000 is unauthorized and that his

sentence is illegal. The trial court made findings of fact and conclusions of law and determined that

there were no controverted, previously unresolved facts material to Applicant’s confinement. We
                                                                                                      2

believe that the record is not sufficient to resolve Applicant’s claims.

       Applicant has alleged facts that, if true, might entitle him to relief. Ex parte Patterson, 993
S.W.2d 114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As

we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court may use any means set out in TEX . CODE

CRIM . PROC. art. 11.07, § 3(d). In the appropriate case, the trial court may rely on its personal

recollection. Id.

       If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.

If Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an

attorney to represent him at the hearing. TEX . CODE CRIM . PROC. art. 26.04.

       The trial court shall determine: (1) what convictions, if any, were used to enhance

Applicant’s punishment under § 12.42(d) of the Penal Code; (2) whether Applicant’s sentence is

illegal; and (3) whether a $10,000 fine was authorized. The trial court shall also make any other

findings of fact and conclusions of law that it deems relevant and appropriate to the disposition of

Applicant’s claims for habeas corpus relief.

       This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time shall

be obtained from this Court.
                         3

Filed: August 24, 2016
Do not publish